                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

PLUS EV HOLDINGS, INC.,                           )
                                                  )
                              Plaintiff,          )
       v.                                         )          No. 20-00197-CV-W-BP
                                                  )
THRAS.IO, INC. et al.,                            )
                                                  )
                              Defendants.         )


                      AMENDED SCHEDULING AND TRIAL ORDER

       The Joint Motion for First Amendment to Scheduling and Trial Order (Doc. 68) is

GRANTED. The following amended schedule is hereby established:

       1.      TRIAL SETTING. This case is scheduled for a jury trial, commencing at 8:30

a.m., on January 3, 2022, at the United States District Courthouse in Kansas City, Missouri.

       2.      TELECONFERENCE. A teleconference is set at 1:30 p.m., on December 2, 2021

to discuss the progress of the case and possible court ordered mediation. Parties shall call in by

dialing (877) 336-1839 and enter access code 4259420.

       3.      PRETRIAL CONFERENCE. A final pretrial conference in this case will be held

at 1:30 p.m., on December 17, 2021 at the United States District Courthouse in Kansas City,

Missouri.

       4.      DISCOVERY DEADLINE. All fact discovery authorized by the Federal Rules of

Civil Procedure shall be completed on or before February 15, 2021. Expert discovery shall be

completed by June 15, 2021. This means that all discovery shall be completed, not simply

submitted, on the date specified by this paragraph.




            Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 1 of 6
        The Court will not entertain any discovery motion absent full compliance with Local

Rule 37.1.    In the event that a teleconference is needed, email your request to my judicial

assistant at annette_cordell@mow.uscourts.gov. A memorandum of the discovery dispute, not

to exceed one page in length, should be electronically submitted by each party no later than

forty-eight hours prior to the teleconference.

        Prior to bringing any discovery dispute before the Court, the parties are reminded to

consult the Principles for the Discovery of Electronically Stored Information available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.”

        5.      EXPERT DESIGNATION DEADLINES. The plaintiff shall designate any

expert witnesses it intends to call at trial on or before March 15, 2021, and the defendant shall

designate any expert witnesses it intends to call at trial on or before April 15, 2021. Any rebuttal

experts shall be designated by May 17, 2021. This paragraph applies to all witnesses retained or

non-retained from whom expert opinions will be elicited at trial.

        Along with each party’s designation of expert witnesses, each party shall provide the

other parties with a report, pursuant to Rule 26(a)(2)(B), Fed. R. Civ. P., from each expert

witness designated. Expert witnesses may testify only as to matters contained in the report

described above unless leave of Court is granted upon good cause shown.

        With respect to treating physicians, coroners and like professionals not retained to testify

for a party, the report requirements of this Order may be satisfied by providing a copy of all the

treating physician’s files, records and notes relating to the treating physician’s patient to the

opposing party. For the purpose of this paragraph, a “treating physician” is a doctor (including

psychiatrist, dentist or other practitioner of the healing arts) retained by a party prior to retaining

counsel in this matter. A treating physician will not be allowed to give expert testimony beyond


                                                   2

             Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 2 of 6
the treatment provided by said physician unless designated as an expert. A treating physician

who will provide expert testimony beyond the treatment provided by said physician must further

comply with the requirements of this Order.

       6.      DISPOSITIVE MOTION DEADLINE. All dispositive motions, except those

under Rule 12(h)(2) or (3), shall be filed on or before July 15, 2021. All dispositive motions

shall have a separate section wherein each statement of fact is individually numbered so that any

party opposing such motion may refer specifically to a genuine issue of material fact.

Suggestions in opposition to a dispositive motion shall begin with a concise listing of material

facts as to which the party contends a genuine dispute exists. All motions for summary judgment

shall comply with Local Rules 7.0 and 56.1.

       7.      PRETRIAL CONFERENCE DOCUMENT DEADLINES. The documents listed

below shall be filed prior to the pretrial conference. All deadlines listed are business days.

               a.      Motions in Limine. Motions in limine shall be filed at least ten (10) days
                       prior to the pretrial conference. Responses to motions in limine shall be
                       filed at least three (3) days prior to the pretrial conference.

               b.      Stipulation of Uncontroverted Facts. At least three (3) days prior to the
                       date the pretrial conference is to be held, the parties shall file a stipulation
                       of any uncontroverted facts. If no stipulated facts can be agreed upon,
                       including facts related to the Court’s subject matter jurisdiction, the parties
                       shall file a joint statement to that effect.

               c.      Witness List. At least five (5) days prior to the date the pretrial
                       conference is to be held, each party shall file and serve a list of all
                       witnesses who may be called to testify at trial. If a witness is not listed by
                       a party, that witness will not be permitted to testify absent leave of Court
                       and then only for the purpose of unanticipated rebuttal or impeachment.

               d.      Exhibit List. At least five (5) days prior to the date the pretrial conference
                       is to be held, each party will file and serve a list of all exhibits which may
                       be offered at trial. If an exhibit is not listed by a party, that exhibit will
                       not be admitted absent leave of Court. Please use the form Exhibit Index
                       listed on the Court’s website.


                                                  3

            Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 3 of 6
                  e.       Stipulation as to the Admissibility of Evidence. At least three (3) days
                           before the pretrial conference, the parties shall file a stipulation as to the
                           admissibility of evidence, when the identification and foundation of the
                           exhibit is not to be contested.

                  f.       Designation of Deposition Testimony. Fifteen (15) days before pretrial
                           conference, each party shall file and serve a designation, by page and line
                           number, of any deposition testimony to be offered in evidence by that
                           party.1

                  g.       Objections to Designated Deposition Testimony and Counter Designation.
                            At least ten (10) days prior to the pretrial conference, each party shall file
                           and serve:

                           1.        Any objections to proposed deposition testimony designated
                                     by any other party; and

                           2.        A designation, by page and line number, of any deposition
                                     testimony to be offered as counter-designation to deposition
                                     testimony designated by other parties.

                  h.       Submission of Deposition Designations. Seven (7) days prior to the
                           pretrial conference, each party shall file, serve, and deliver to all other
                           parties and the Court, its objections to any deposition testimony
                           designated pursuant to subparagraphs g. 1. and 2. above.

                           The Court should receive deposition designations in the following manner:

                           1.        The parties are to jointly submit one copy of each designated
                                     deposition.

                           2.        Each party is to highlight the portion of the deposition they want to
                                     designate, including counter-designations.

                           3.        Each party should also indicate their objections on the actual
                                     deposition by bracketing those portions in the margin of the
                                     deposition.

                           4.        Each party should submit to the Court a Word version document of
                                     the Objections to Deposition Designations that you filed in
                                     CM/ECF. Send that via email to my judicial assistant at
                                     annette_cordell@mow.uscourts.gov.


1 The parties are advised that the Court does not permit the use of a deposition in place of testimony from a witness who
is available to testify at trial. See Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983, 989-90 (8th Cir. 1999); Maddox v.
Patterson, 905 F.2d 1178, 1180-81 (8th Cir. 1990); Crimm v. Missouri Pac. R. Co., 750 F.3d 703, 709 (8th Cir. 1984).
                                                           4

             Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 4 of 6
               i.     Jury Instructions. Three (3) days prior to the pretrial conference, the
                      parties shall jointly file an annotated (with sources) set of proposed jury
                      instructions. Proposed instructions shall reflect the authorities upon which
                      the instruction is based and should be taken from or drawn in the manner
                      of Model Civil Jury Instructions for the District of Courts of the Eighth
                      Circuit and/or Missouri Approved Instructions (MAI) where available and
                      appropriate. All instructions shall be designated as Instruction No. ___.

                      The Court prefers to receive joint instructions from the parties. Separate
                      instructions are appropriate only when the parties cannot agree upon a
                      specific instruction. In that instance, the parties shall jointly submit the
                      instructions upon which they agree. Each party shall submit its proposed
                      version of the instructions upon which the parties do not agree, along with
                      a written objection to the other party’s version.

                      The instructions should also be submitted to the Court electronically, in a
                      Word document. Send the instructions via email to my judicial assistant at
                      annette_cordell@mow.uscourts.gov.

               j.     Trial Brief. At least five (5) days prior to the pretrial conference, counsel
                      for each party may file a trial brief stating the factual and legal contentions
                      in the case.

               k.     Voir Dire Questions. At least five (5) days prior to the pretrial conference,
                      counsel for each party shall file a list of questions or topics for voir dire.
                      Objections to opposing party’s voir dire questions shall be filed at least
                      three (3) days prior to the pretrial conference.

                      At the pretrial conference, the Court will discuss the manner in which voir
                      dire will be conducted. In appropriate cases, the court will permit counsel
                      for the parties to conduct questioning of the panel members. However,
                      questions will be limited to those filed with the court, and the court will
                      limit the amount of time each party will be permitted to conduct
                      questioning.


       8.      SETTLEMENT DEADLINE. Unless otherwise ordered, the court hereby

imposes a settlement deadline of 12:00 Noon on the business day before trial. If the case is

settled after that date, the court may enter an order to show cause why certain costs should not be

imposed on the party or parties causing the delay in settlement.




                                                 5

            Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 5 of 6
        9.      COURTROOM EQUIPMENT. If any party wants to use the audio/visual

courtroom equipment it is important that they contact the Court’s IT department (816-512-5740)

for training.

        Parties must notify the Court two days prior to the Pretrial Conference and one week

prior to the Trial for any audio/visual use.

IT IS SO ORDERED.

                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT

DATE: October 23, 2020




                                                6

             Case 4:20-cv-00197-BP Document 69 Filed 10/23/20 Page 6 of 6
